DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1 through 8 and 11 through 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach:
  The following is a statement of reasons for the indication of allowable subject matter: 
An organic light-emitting display device, comprising: a substrate; a plurality of sub-pixels each including an organic light-emitting diode having a first electrode; a first bank having a plurality of first openings, and a second bank having a plurality of second openings, the second bank includes: a hydrophilic base layer having a bottom surface, a top surface facing the bottom surface, a first side surface, and a second side surface opposite the first side surface; and a hydrophobic coating layer on the first side surface and the second side surface.
An organic light-emitting display device, comprising: a substrate; a plurality of sub-pixels on the substrate, each of the sub-pixels including an organic light-emitting diode having a first electrode;  a first bank having first openings each exposing at least one of the first electrodes; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.J.G/Examiner, Art Unit 2817       

/BRADLEY SMITH/Primary Examiner, Art Unit 2817